Order unanimously reversed, petition granted, and matter remitted to Onondaga County Court for further proceedings in accordance with the memorandum. Memorandum: The sentence of August 31, 1961 was null and void, and therefore the sentence for violation of the terms of probation which were a part of such sentence was also null and void. Because of the long and indefinite deferment before the sentence of August 31, 1961 was pronounced, the County Court lost jurisdiction to impose any sentence under the first count of the indictment. The defendant should be discharged. (People ex rel. Harty v. Fay, 10 N Y 2d 374; People v. Cioffi, 1 N Y 2d 70, 72; Matter of Hogan v. Bohan, 305 N. Y. 110.) (Appeal from order of Onondaga County Court denying a motion to vacate a judgment of conviction on November 13, 1952, without a hearing.) Present — Williams, P. J., Bastow, Goldman, McClusky and Henry, JJ.